     Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 1 of 31 PageID 4
Filing # 108623566 E-Filed 06/09/2020 07:14:51 PM




                       IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                               IN AND FOR ORANGE COUNTY, FLORIDA


                                                             )
         SANTOS P. UMANZOR,
                                                             )
              Plaintiff,                                     ) Civil Case No.
                                                             )
         v.
                                                             )
                                                             )
         ORLANDO II ASSOCIATES, LP d/b/a                     ) COMPLAINT;
         THE PARK APARTMENTS; and KIM H.                     ) JURY TRIAL DEMANDED
         BROWNSTEIN;
                                                             )
                    Defendants.
                                                             )
                                                                                                                I




                COMES NOW Plaintiff, SANTOS P. UMANZOR, by and through his undersigned


        counsel, THE COCHRAN FIRM - ORLANDO, LLC, and complaints against Defendants


        ORLANDO         II   ASSOCIATES,     L.P.   (d/b/a   THE    PARK     APARTMENTS),         and   KIM

        BROWNSTEfN, as follows: Defendants actions of are in violation of Title VII of the Civil Rights


        Act of 1964, §2000e etseq., the related Florida Civil Rights Act ("FCRA") of 1992, §760.01, Fla.


        Stat., etseq., as amended, as well as Florida common law actions of Breach of Contact, Intentional


        Infliction of Emotional Distress, and Negligent Infliction of Emotional Distress; as well as Punitive


        Damages. In support of these causes, Plaintiff would show unto this Court the following facts:


                                                     PARTIES

               1.        Plaintiff SANTOS P. UMANZOR (hereinafter "Plaintiff') is a natural person who


        at all time relevant hereto was an empLoyee at The Park Apartments as Maintenance Supervisor at

        7528 Park Promenade Drive in Winter Park, Florida. He currently resides in Seminole County in

                                                                                                                I
        Winter Springs, Florida.


               2.        Defendant, ORLANDO H ASSOCIATES, LP (d/b/a THE PARK APARTMENTS)


        (hereinafter "Defendant PARK APTS" or "PARK APTS"), is a Florida limited partnership,
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 2 of 31 PageID 5




   qualified and licensed to do business in the State of Florida; is the owner in possession of that


   certain business, The Park Apartments, located at 7528 Park Promenade Drive in Winter Park,


   Florida, and located in Orange County, Florida; said business being that of an apartment complex,


   open to the property's tenants, guests, and employees, including the Plaintiff herein; and Defendant


   PARK APTS is, at all times relevant to this claim, Plaintiffs "employer" as that term is defined


   by the Title VII (42 U.S.C. §2000e(b)), and the F.R.C.A. (§760.01 etseq.).


           3.      Defendant KIM BROWNSTEIN (hereinafter "Defendant BROWNSTEIN" or


   "BROWNSTEIN") is an employee of PARK APTS, and was, at all times relevant hereto, a


   Property Manager at The Park Apartments property, in Winter Park, Florida. As Property Manager,


   BROWNSTEIN had the power, authority, and control to affect the terms and conditions of


   employment of Plaintiff, including assigning work, assigning overtime, and directing work.




          4.      This is an action for damages that exceeds Thirty Thousand Dollars ($30,000.00),


   exclusive of interest, costs and attorneys' fees.


          5.      All acts complained of occurred in Orange County, Florida, and therefore venue is


  proper in this Court.


                       F.XHATTSTrON OF ADMTNrSTR ATTVF, REMEDIES


          6.      Prior to filing this action, Plaintiff filed a charge of employment discrimination with


  the Equal Employment Opportunity Commission ("EEOC") and the Florida Commission of


  Human Relations ("FCHR") on or about July 3, 2019, attached hereto as Exhibit 1. More than 180


  days have elapsed since the charges were filed. On March 9, 2020, the EEOC sent the Plaintiff a

  Notice of Rights, attached hereto as Exhibit 2. On March 26, 2020, Plaintiff received Notice of


  Rights to Sue and Charge of Discrimination papers from the agencies, and, within 90 days of his




                                                       2
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 3 of 31 PageID 6




   receipt, Plaintiff has filed the instant action before this Court. Accordingly, Plaintiff is authorized


   to file this action and is filing same within four (4) years of the adverse actions complained of.




           7.     Plaintiff, at all times relevant hereto, was employed by Defendant PARK APTS as


   a Maintenance Supervisor from on or about December 21, 2015, until he was constructively


   terminated on or about May 4, 2019.


           8.     In December 2015, Plaintiff was hired by Defendant, as a Maintenance Supervisor


   at $20.50 per hour. Plaintiff did not receive any oral or written reprimands, nor missed any day of

   work during his employment, with the exception of one unlawful and retaliatory oral reprimand in


   May 2019.


          9.      At all times relevant hereto,      Defendant BROWNSTEIN was employed by


   Defendant as the Property Manager at The Park Apartments in the capacity of Property Manager,


   which was Plaintiffs only direct supervisor.


           10.    Defendant    BROWNSTEIN          delegated   and   maintained   discriminatory    work

   assignments to Plaintiff, creating a hostile work environment for Plaintiff, from on or about


   December 21, 2015 until Plaintiff was forced to resign, on May 4, 2019 due to the conditions


   created by Defendant BROWNSTEIN for continued employment.


          11.     Defendant    BROWNSTEIN          made   numerous    unwelcomed     advances    towards

   Plaintiff, including but not limited to the following types of sexual harassment, all of which were


   inappropriate, unwelcomed, and derogatory in nature:


          (a)     Unwelcomed touching Plaintiffs body, including touching in the form of hugs,


                  lasses, and groping Plaintiff;




                                                     3




                                                                                                             I
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 4 of 31 PageID 7




          (b)    Unwelcomed rubbing of her body against Plaintiffs body, including Plaintiffs


                 genital regions;


          (c)    Derogatory and vulgar comments, including questions about Plaintiffs marital


                 relationship and intimacy;                                                                 I


          (d)    Unwelcomed hitting of Plaintiffs body, including shoulders and stomping or


                 stepping on Plaintiffs feet and toes, as well as violently slamming doors in


                 Plaintiffs face and on his fingers;


          (e)    Unwelcomed groping and/or grabbing of Plaintiff s body, including Plaintiffs back


                 and shoulders from behind him;


          (0     Unwelcomed sexual gestures towards Plaintiff, including blowing kisses at


                 Plaintiff;


          (g)    Unwelcomed propositions, including those in which Defendant BROWNSTEIN


                 asked Plaintiff to divorce his wife to be with her, as well as for Plaintiff to have sex


                 with her in various locations, including Plaintiffs home, hotels, and vacant


                 apartments at The Park Apartments.


          12.    Additionally, Defendant BROWNSTEIN maliciously and/or intentionally created


   a hostile environment around Plaintiff in the following ways, which include retaliatory actions


   after Plaintiff stopped submitting to and/or tolerating Defendant BROWNSTEIN's sexual


   advances:


          (a)    From the time Plaintiff was hired, until he was forced to resign, in May 20 1 9 almost


                 three-and-a-half years, total), Plaintiff was never allowed to take vacation time off


                 from work. All of his vacation requests were denied by Defendant BROWNSTEIN


                 and conditioned on Plaintiff submitting to sexual propositions of BROWNSTEIN




                                                    4
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 5 of 31 PageID 8




              to have sex and/or divorce his wife for BROWNSTEIN. For example, any time


              Plaintiff would request vacation time,       BROWNSTEIN          would expressly or


              impliedly convey to Plaintiff that he is "not allowed to take vacation," and, in


              certain situations, destroyed Plaintiffs request forms by tearing them to pieces.


        (b)   Through 2018, Defendant BROWNSTEIN required Plaintiff to act as her personal


              caregiver by providing payments to pay for BROWNSTEEN's medical bills.


              Plaintiffs submission of these payments to BROWNSTEIN were given under


              BROWNSTEIN's express and/or implied conditions that he would be demoted,


              replaced, or terminated, if he failed to act as her caregiver. BROWNSTEIN extorted


              tens of thousands of dollars from Plaintiff hi this manor through express and/or


              implied threats or conditions on his employment.


        (c)   From 20 1 6 through 20 1 9, BROWNSTEIN also required Plaintiff to provide for her


              in this caregiver-type way in the form of cash, food, clothing, jewelry and other


              goods. In certain situations, BROWNSTEIN would promise Plaintiff that she


              would repay him, but, most of the time, she would return the goods to the stores for


              a refund of the money and keep the refund for herself. These financial pressures


              caused Plaintiff to require financial assistance from his family, in order to pay his


              bills.


        (d)   Defendant BROWNSTEIN even required Plaintiff to open a Wells Fargo bank


              account dedicated to BROWNSTEIN so that BROWNSTEIN could withdrawal


              Plaintiffs funds freely and without Plaintiffs prior approval.


        (e)   Throughout Plaintiffs employment while working under Property Manager


              Brownstein, he was subject to extortive treatment based on his sex, and part of




                                                5
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 6 of 31 PageID 9




              Brownstein's overall imwelcomed sexual advances. Defendant BROWNSTEIN


              would condition Plaintiffs employment upon his purchasing of goods for


              BROWNSTEIN which were not work-related, and for which Plaintiff was not


              adequately compensated for by BROWNSTEIN or PARK APTS. For example, on


              September 28, BROWNSTEIN forced Plaintiff to withdraw hundreds of dollars


              from his personal bank account and give the money to her, under the express or


              implied condition that if he did not do so he would be demoted, replaced or


              terminated by Defendant PARK APTS or BROWNSTEIN herself.


        (f)   Between December 2018 and May 2019, Defendant BROWNSTEIN intentionally


              undermined Plaintiffs directions to his maintenance team and created disorder in


              his work schedules by disseminating arbitrary assignments to Plaintiffs team that


              contradicted Plaintiffs workflow and staff-assignments, and thus created a hostile


              and abusive work environment.


        (g)   Between December 2018 and May 2019, Defendant BROWNSTEIN recruited


              Plaintiffs colleagues to "spy" on him and harass him about his work, even though


              Plaintiff had never been found to be disobedient or performing at a substandard


              level prior to May 2019. These acts of "spying" on Plaintiff included talcing non


              consensual pictures and videotapes of Mm.


        (h)   In April 2019, Defendant BROWNSTEIN intentionally and publicly humiliated


              Plaintiff in Mont of numerous colleagues, by yelling and verbally abusing Plaintiff


              in a sexually discriminatory manner.




                                               6
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 7 of 31 PageID 10




          (i)     In May 2019, Defendant BROWNSTEIN, again, verbally abused and harassed


                  Plaintiff by screaming and raising her voice at Plaintiff inside the leasing office of


                  The Park Apartments.


           13.    Plaintiff started objectively rejecting BROWNSTEIN in December of 2018, at


   which time he started vehemently rejecting and/or denying all of Defendant BROWNSTEIN's


   attempts to take advantage of his sex at the workplace. At that time, Plaintiff also began objectively


   denying any and all of Defendant BROWNSTEIN's advances, even though he knew it might result


   in Defendant PARK APTS' failure to remedy and correct the situation, and lead to Defendant


   BROWNSTEIN's ultimate retaliation against Plaintiff for failing to submit to her sexually and


   provide for her intimately.


          14.     In   fact,   once   Plaintiff   stopped   allowing   Defendant   BROWNSTEIN        any

   unwelcomed advances and cutoff her means to extort money, food, clothes, jewelry horn him,


   BROWNSTEIN began retaliating against him, humiliating him publicly and behind his back, and


   plotted her revenge upon Plaintiff for his failure to submit to and tolerate her unwelcomed


   behavior.


          15.     Defendant BROWNSTEIN's threats against his livelihood were realized multiple


   times throughout Plaintiffs sexually conditioned employment with Defendant PARK APTS in the


   following ways, which were a result of BROWNSTEIN's sexual misconduct as a supervisor, and


   Defendant PARK APTS' failure to take appropriate action against BROWNSTEIN or correct the


   misconduct in any way. These realizations manifested in various ways, such as the following:


          (a)     Plaintiff was never allowed any personal time off ("PTO") or vacation time.


          (b)     Plaintiff received a verbal warning in May 20 1 9 based on fabricated and pretextual


                  grounds.




                                                      7
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 8 of 31 PageID 11




           (c)     Plaintiff, to this day, has not received his COBRA Health Insurance as promised in


                   the terms of his employment, in violation of the Consolidated Omnibus Budget


                   Reconciliation Act (COBRA).


           16.     At all times relevant hereto, Defendant BROWNSTEIN expressly or impliedly


   conditioned Plaintiff s work hours, vacation tunc, and other employment benefits upon Plaintiffs


   willingness to submit to or tolerate her unwelcomed sexual advances towards Plaintiff.


           17.     Plaintiff received numerous written evaluations during his time under Defendant


   BROWNSTEIN. During those evaluations, BROWNSTEIN referred to Plaintiff s work product


   as exceptional, hard-working, and cited no issues with Plaintiffs job performance. Indeed,


   Defendant BROWNSTEIN conditioned Plaintiffs favorable evaluations on him continuing to


   submit to or tolerate her unwelcomed sexual advances towards, and demands from, Plaintiff. In


   fact, the only negative record of Plaintiff is a verbal warning in retaliation to Plaintiffs complaints,


   when Plaintiff failed to submit to or tolerate BROWNSTEIN's sexual advances and demands.


           18.    As a direct result of Defendant BROWNSTEIN's unlawful actions towards


   Plaintiff, Plaintiff was afraid to go to work or be in the office around BROWNSTEIN, due to the


   constant unwelcomed advances and hostile work environment which BROWNSTEIN had created


   for Plaintiff at his workplace. Plaintiff felt like he was working in an unhealthy workplace where


   he was sexually harassed and humiliated by BROWNSTEIN on a daily basis, regardless of his


   express position against BROWNSTEIN's unwelcomed propositions and sexual advances.


           19.    Even though Plaintiff vehemently refused Defendant BROWNSTEIN's sexual


   advances, Plaintiff was forced to submit to and tolerate BROWNSTEIN's physical and mental


   harassment Plaintiff through unwanted touching and demands for money, gifts, and other




                                                      8
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 9 of 31 PageID 12




   tangibles, because BROWNSTEIN threatened to demote and/or terminate Plaintiff in the event


   that Plaintiff did not submit to, tolerate or acquiesce to BROWNSTEIN's harassment.


           20.    Plaintiff even tried to alert Defendant BROWNSTEIN to the implications her


   sexual harassment towards him might have on her personal life at home, asking BROWNSTEIN


   to think about her husband and how her husband would feel about her sexual advances toward


   Plaintiff, and BROWNSTEIN's other inappropriate and unwelcomed sexual behavior towards


   Plaintiff. To this, BROWNSTEIN shrugged off these major implications, saying to Plaintiff things


   like "do not worry about my husband," and even explicitly saying to Plaintiff that her husband has


   caught her sexually harassing employees "four times already," the last time being with a


   maintenance supervisor from another apartment complex.


          21.     In April 2018, after Plaintiff told Defendant BROWNSTEIN that he was going to


   resign if she did not stop harassing him, BROWNSTEIN replied, "I know you are . . ." and told


   him that her plan was to replace Plaintiff and "look for another man who can support" her sexual


   and financial needs and desires.


          22.     Defendant BROWNSTEIN disseminated and encouraged derogatory treatment


   towards Plaintiffs sex and/or gender within Plaintiffs workplace and among his co-workers.


   Plaintiff expressed to BROWNSTEIN numerous times that this treatment was unwelcomed, but


   BROWNSTEIN responded to Plaintiffwith more derogatory treatment of the same nature for more


   than three years while Plaintiff was BROWNSTEIN's employee and subordinate.


          23.    Plaintiffs employment with Defendant PARK APTS was conditioned upon his

   being subjected to this harassment by Defendant BROWNSTEIN, who was the supervisor


   assigned to be notified of any sexual harassment in the workplace. BROWNSTEIN told Plaintiff


   that he must submit to her sexual harassment or Plaintiff would "be fired or demoted."




                                                  9
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 10 of 31 PageID 13




    BROWNSTEIN forced Plaintiff to pick between being sexually harassed on a daily basis or being


    fired for not submitting to this discriminatory and hostile treatment.


           24.     In fact, Plaintiff reported the sexual harassment to his supervisor numerous times.


    However, Plaintiffs supervisor (i.e., Defendant BROWNSTEIN) was the aggressor in this case,


    who did nothing to fix or remedy the reported sexual harassment. In fact, Plaintiffs sexual


    harassment complaints were never investigated, as required by Defendant PARK APTS' company


    policy, and the unwelcomed advances continued until Plaintiff took a stand against them. But,


    when Plaintiff finally stood up for himself, Defendant BROWNSTEIN took retaliatory action


    against him and forced Plaintiff to resign, just as Plaintiff had feared, on or about May 4, 2019.


           25.     Defendant PARK APTS failed to follow company policy numerous times in regard


    to Plaintiffs sexual harassment complaints. Although Defendant PARK APTS had a sexual


    harassment policy that required all employees to report workplace harassment, and for all reports


    to be investigated, PARK APTS failed to take any action in regard to Plaintiffs and others'


    complaints of sexual harassment from BROWNSTEIN, including co-workers' complaints of


    BROWNSTEIN's misconduct and harassment against Plaintiff. For example, in 2018, after


    Defendant PARK APTS had actual and/or constructive notice of Defendant BROWNSTEIN's


    sexual harassment against Plaintiff, and Defendant PARK APTS failed to adequately correct


    and/or remedy the workplace conditions. Instead, Defendant PARK APTS revised its harassment


    policy in favor of Defendant BROWNSTEIN to require complaints to be overseen by the Property


    Manager (i.e., Defendant BROWNSTEIN), Plaintiffs harasser in this case. Therefore, Plaintiffs


    complaints of sexual harassment at the workplace were being screened by his harasser, thereby


    creating inherent unfairness    in Defendant PARK APTS'           policy that allowed Defendant




                                                     10
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 11 of 31 PageID 14




    BROWNSTEIN to be immune from any complaints, with a mocking bias
                                                                     against investigating

    any formal or informal reports of sexual harassment associated with herself.


           26.     Defendant THE PARTK APARTMENTS was put on notice at least three
                                                                                   times

    about Defendant BROWNSTEIN's sexual harassment towards Plaintiff:


           (a)    On December 15, 2017, a tenant at The Park Apartments filed a complain
                                                                                        t about

                  Defendant BROWNSTEIN with Defendant PARK APTS'                               corporate office,

                  explaining Defendant BROWNSTEIN's sexual harassment against Plaintiff.
                                                                                         The

                  tenant   stated that      she had "some        evidence      of [BROWNSTEIN]          and her

                  inappropriate behavior relationship" she was having with Plaintiff, which
                                                                                            included

                  kissing and holding Plaintiff in public, and trapping Plaintiff alone in
                                                                                           empty

                  apartments. Indeed, Defendant PARK APTS failed to investigate this complain
                                                                                             t in

                  any meaningful way, if at all. Plaintiff was never questioned, and no further
                                                                                                record

                  was created that stemmed from complaint. This was not the last time
                                                                                      Defendant

                  PARK APTS         was     notified    of Defendant      BROWNSTEIN's           discriminatory

                  treatment of Plaintiff.


          (b)     On January 16, 2018, the same tenant filed another email complaint. This time
                                                                                                the

                  complaint was sent directly to Defendant BROWNSTEIN. In the complain
                                                                                       t, the

                  tenant memorialized Defendant BROWNSTEIN's inappropriate, sexual
                                                                                   behavior

                 towards    Plaintiff.    In   this    email,   the   tenant   stated   that   what   Defendant

                 BROWNSTEIN was "doing is wrong" and explaining that she had evidence
                                                                                      of

                 BROWSTEIN's sexual harassment of Plaintiff. Yet, again, Defendan
                                                                                 t PARK

                 APTS failed to investigate these allegations in any meaningful way,
                                                                                     if at all.




                                                         11
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 12 of 31 PageID 15




                    Plaintiff was never questioned, and no further record was created that stemmed

                    from complaint.


           (c)      A third complaint was        sent to Defendant PARK APTS                      about Defendant

                    BROWNSTEIN's sexual harassment towards Plaintiff. This time it was from a


                    leasing agent at The Park Apartments who was Plaintiffs co-worker. The


                    complaint explained in detail the type of sexual harassment that Defendant


                    BROWNSTEIN is alleged of doing in this complaint. The complaint also outlined


                    the reasons why other employees at The Park Apartments had not come forward,


                    such as Defendant BROWNSTEIN's retaliatory threats and how BROWNSTEIN


                    would "make up several things as reason to no longer employ" someone, even if


                   they were not true. She also stated that "others are to[o] scared to tell [Defendants]


                   because [o]f being fired." Upon information and belief, the author of this complaint


                    was fired the same day that she filed the complaint. And, yet again, Defendant failed


                   to investigate these allegations in a meaningful way, if at all. Plaintiff was never


                   questioned, and no further record was created that stemmed from the complaint.


          27.      When Plaintiff began to take action against the unwelcomed behavior of Defendant


   BROWNSTEIN          by   refusing   to   submit   to    her    sexual      advances     and   other   harassment,

   BROWNSTEIN took retaliatory action against Plaintiff by recruiting and/or forcing other


   employees to incriminate Plaintiff, including putting pressure on Plaintiffs co-workers to make


   fabricated    and/or   ingenuine    statements    about       Plaintiff,    as   well    as   segregating   work

   communications to prohibit direct communication with Plaintiff.


          28.      As a result of the retaliatory treatment from Defendant BROWNSTEIN, Plaintiff


   was forced to choose between continued employment or continued harassment.




                                                          12
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 13 of 31 PageID 16




            29.      Upon information and belief, Plaintiff is the only employee in his department
                                                                                                   not

    to have been allowed any PTO or vacation time by BROWNSTEIN for
                                                                    pretextual reasons.

    Defendant BROWNSTEIN never approved any vacation time for Plaintiff.


            30.     It is further alleged upon information and belief that Defendant PARK APTS
                                                                                               was

    aware of Defendant BROWNSTEIN's sexual harassment and retaliatory actions
                                                                              towards Plaintiff,

   but failed to investigate and correct or remedy the situation in any meaningf
                                                                                ul way.

            31.     This grossly negligent and unlawful action and/or inaction of Defendant PARK

   APTS unreasonably and unjustifiably allowed BRO WNSTEIN's uulawful
                                                                      conduct to develop and

   inflate for almost three-and-a-half years without any attempt to resolve the sexually
                                                                                         discriminatory

   treatment and hostile environment surrounding Plaintiff. As a direct and proximate
                                                                                      result of these

   his action unlawful conduct by Defendants, Plaintiff suffered damages and was
                                                                                 forced to endure

   an abusive and hostile work environment, ultimately leading to Plaintiff s constructi
                                                                                        ve termination

   and causing substantial and severe physical and emotional suffering, anxiety,
                                                                                 inconvenience, and

   humiliation.


                   COUNT I - SEXUAL HARASSMENT OF SANTOS P. UMANZOR
                  (AGAINST THE PARK APARTMENTS AND KTM BROWNSTEIN)


           32.      Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above
                                                                                                   as and

   for this paragraph as if fully set forth, herein.


           33.      Plaintiff was    subjected    to   unwelcome,   offensive   and   harassing   sexually

   discriminatory conduct during her employment with Defendant PARK
                                                                    APTS which was

   perpetrated upon him by Defendant BROWNSTEIN, his direct superviso
                                                                      r and the Property

   Manager at The Park Apartments, and this conduct was based upon and
                                                                       directed at Plaintiff by

   reason of his sex.




                                                       13
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 14 of 31 PageID 17




              34.   Plaintiff notified Defendant BROWNSTEIN           of the sexually harassing   and

    discriminatory conduct, but Defendant BROWNSTEIN failed to take any appropriate corrective


    action.


              35.   Multiple other persons, employees and non-employees, noticed Defendant PARK


   'APTS, which was otherwise aware, of the sexually harassing and discriminatory conduct, but


    Defendant PARK APTS failed to take any appropriate corrective action.


              36.   This sexually harassing and discriminatory conduct was sufficiently severe and


   pervasive so as to unreasonably interfere with Plaintiffs physical health and work performance,


    inter alia, so as to create an intimidating, hostile, and offensive working environment.


              37.   During the times referenced herein, Plaintiff was the subject of having a forced

   and/or non-consensual sexual relationship with Defendant BROWNSTEIN, of engaging in


   unwelcomed sexual acts for BROWNSTEIN, and was openly degraded and sexually harassed by


   Defendant BROWNSTEIN hi front of other co-workers. No corrective action was ever taken


    against Defendant BROWNSTEIN for such conduct, while Plaintiff was employed by Defendant


   PARK APTS.


              38.   Said multiple comments and harassment mined the reputation and credibility of


   Plaintiff and created an atmosphere of hostility which severely damaged the reputation in the eyes


   of Plaintiff s co-workers and supervisors.


              39.   Plaintiff was a victim of retaliatory conduct on the part of Defendants. Moreover,


   this conduct was ongoing and pervasive and constituted a continual violation of Plaintiff s right.


   During the course of his employment, Plaintiff was forced to work in sexual discriminatory and


   hostile environment. Defendant PARK APTS was put on notice of the sexually suggestive and




                                                    14
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 15 of 31 PageID 18




    prohibitive nature of its employee Property Manager, Defendant BROWNSTEIN, and failed to


    take immediate corrective action, all to Plaintiffs detriment.


           40.     Defendant PARK APTS was aware of the hostile work environment and acquiesced


    in the environment. Defendant PARK APTS was even notified on three separate occasions by


    written complaints that Defendant BROWNSTEIN was sexually harassing Plaintiff at work, yet


    no official action was taken to change the atmosphere at The Park Apartments.


           41.     Defendant BROWNSTEIN's sexual harassment was open and obvious to other


    employees, both management and non-management, at The Park Apartments.


           42.     Other non-employees complained to Defendant PARK APTS regarding harassing


    behavior of Defendant BROWNSTEIN towards male employees during the times referenced


    herein yet no corrective action was taken.


           43 .    As a direct and proximate result of the harassing and hostile sexual environment of


    Defendant PARK APTS and Defendant BROWNSTEIN, Plaintiff suffered great embarrassment,


    humiliation, and mental and physical anguish.


           44.     Plaintiff requests relief as described in the Prayer for Relief Below.


                  COUNT II - TITLE VH - HOSTILE WORK ENVIRONMENT



           45.     Plaintiff restates the allegations contained in Paragraphs 1 through 31 above as and


   for this paragraph as if fully set forth herein.


           46.     Plaintiff has filed a timely charge with the EEOC and thus has exhausted his


   administrative remedies.


           47 .    Plaintiff is a member of a protected class based on his sex and engaged in protected


   activities whereby he had the right to reject unwelcomed sexual advances in the workplace, and to


   complain of the same without retaliation.




                                                      15
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 16 of 31 PageID 19




            48.     Plaintiffs supervisor created a hostile and/or abusive work environment through

    her verbal, physical, and visual harassment, as well as her unwanted sexual advances.


            49.     Plaintiffs employment benefits were expressly and impliedly conditioned on her


    submission to or tolerance of unwelcome sexual advances.


            50.     Therefore, the conduct herein complained of was severe and/or pervasive enough


    to alter the conditions of his employment and create a work environment that was hostile or abusive


    to Plaintiff because of his sex.

            51.     Plaintiff used the preventative and corrective measures that the employer provided


    but was unsuccessful in preventing the harm that the employee (Plaintiff) suffered for


    approximately three-and-a-half years, and Defendant PARK APTS failed to take reasonable steps


    to prevent and correct the workplace harassment for approximately the same time period.

            52.     As a direct result of Defendant PARK APTS' discriminatory practices and/or


    policies as described above, Plaintiff suffered damages including, but not limited to, lost past and


    future income, compensation, and benefits.


            53.     The acts of Defendant PARK APTS thus constitute a violation of Title VII of the


    Civil Rights Act of 1964, as amended, and entitle Plaintiff to the recovery of damages.


            54.     Plaintiff requests relief as described in the Prayer for Relief Below.


                    COUNT III - F.R.C.A. - HOSTILE WORK ENVIRONMENT
                                (AOAINSTTHF PARK APARTMENTS)


            55.     Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above as and

    for this paragraph as if fully set forth herein.


            56.     Plaintiff has filed a timely charge with the EEOC and thus has exhausted his

   administrative remedies.




                                                       16
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 17 of 31 PageID 20




            57.     Plaintiff is a member of a protected class based on his sex and engaged in protected


    activities whereby he had the right to reject unwelcomed sexual advances in the workplace, and
                                                                                                   to

    complain of the same without retaliation.


            58.     Plaintiffs supervisor created a hostile and/or abusive work environment through


    her verbal,- physical, and visual harassment, as well as her unwanted sexual advances.

            59.     Plaintiffs employment benefits were expressly and impliedly conditioned on her

    submission to or tolerance of unwelcome sexual advances.


            60.     Therefore, the conduct herein complained of was severe and/or pervasive enough


    to alter the conditions of his employment and create a work environment that was hostile or
                                                                                                abusive

    to Plaintiff because of his sex.


            61 .   Plaintiff used the preventative and corrective measures that the employer provided

    but was unsuccessful in preventing the harm that the employee (i.e., the Plaintiff) suffered
                                                                                                 for

    approximately three-and-a-half, and Defendant PARK APTS failed to take reasonable
                                                                                      steps to

   prevent and correct the workplace harassment for approximately the same time period.


           62.     As a direct result of Defendant PARK APTS' discriminatory practices and/or


   policies as described above, Plaintiff suffered damages including, but not limited to, lost past
                                                                                                    and

   future income, compensation, and benefits.


           63.     The acts of Defendant PARK APTS thus constitute a violation of the Florida Civil


   Rights Act, as amended, and entitle Plaintiff to the recovery of damages.


           64.     Plaintiff requests relief as described in the Prayer for Relief Below.


                              COUNT IV - TITLE VII - RELATIATION
                               (AGAINST THE PARK APARTMENTS)


           65 .    Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above as and


   for this paragraph as if fully set forth herein.




                                                      17
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 18 of 31 PageID 21




            66.     Plaintiff has filed a timely charge with the EEOC and thus has exhausted his


    administrative remedies.


            67.     During the course of his employment, Plaintiff (and others on his behalf)


    complained to Defendants' supervisory and management employees regarding the severe and


    pervasive harassment Plaintiff was subjected to by BROWNSTEIN.


            68.     Plaintiff engaged in protected activities, including use of internal complaints about


    unlawful discrimination of his supervisor and filing charges with the EEOC complaining of the


    same; and through co-workers' and/or non-employee complaints of unlawful discrimination and


    their filing charge of same.


            69.     Defendant PARK APTS, by and through its Property Manager, Defendant

    BROWNSTEIN, as well as its own actions and/or inaction, took adverse action and retaliated


    against Plaintiff because Plaintiff engaged in activities protected by the law, including participating


    in at least three different sexual harassment reporting procedures filed with Defendant PARK


    APTS complaining of sexual harassment by Defendant BROWNSTEIN against Plaintiff.


            70.     Defendant PARK APTS retaliation resulted in Plaintiffs constructive termination


    because of his participation in protected activities, and Plaintiff suffered damages as a result.


    Defendant PARK APTS failed to correct and/or remedy the same.


            71.     As a result of Defendants' adverse and retaliatory actions, Plaintiff suffered


    damages. Plaintiff was damaged as a result of Defendant's retaliation sustaining lost wages,


    benefits, and mental and physical anguish, among other things, as well as resulting in constructive


    termination of the Plaintiff.


            72.     The aforementioned acts and omissions of Defendant constitute retaliation against


    Plaintiff based on his opposition of the sexual harassment and hostile work environment to which




                                                      18
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 19 of 31 PageID 22




    he was subjected while employed by Defendant PARK APTS, and have deprived Plaintiff of the


    enjoyment of all benefits, privileges, terms and conditions of his employment in violation of Title


    VII of the Civil Rights Act of 1964, as amended.


            73.     Plaintiff requests relief as described in the Prayer for Relief Below.


                                   COUNT V - F.R.C.A. - RETALIATION
                                (AGAINST THE PARK APARTMENTS)


            74.     Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above as and


    for this paragraph as if fully set forth herein.


            75.     Plaintiff has filed a timely charge with the EEOC and thus has exhausted his


    administrative remedies.


            76.     Plaintiff engaged in protected activities, including use of internal complaints about


   unlawful discrimination of his supervisor and filing charges with the EEOC complaining of the


    same; and through co-workers' and/or non-employee complaints of unlawful discrimination and


    their filing charge of same.

            77.     During the course of his employment, Plaintiff (and others on his behalf)


    complained to Defendants' supervisory and management employees regarding the severe and


   pervasive harassment Plaintiff was subjected to by BROWNSTEIN.


            78.     Defendant PARK APTS, by and through its Property Manager, Defendant


   BROWNSTEIN, as well as its own action and/or inactions, took adverse action and retaliated


    against Plaintiffbecause Plaintiff engaged in activities protected by the law, including participating


    in at least three different sexual harassment reporting procedures filed with Defendant PARK


   APTS complaining of sexual harassment by Defendant BROWNSTEIN against Plaintiff.


            79.     As a result of Defendants' adverse and retaliatory actions, the Plaintiff suffered


   damages. Plaintiff was damaged as a result of Defendant's retaliation sustaining lost wages,




                                                       19
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 20 of 31 PageID 23




    benefits, and mental and physical anguish, among other things, as well as resulting in constructive


    termination of the Plaintiff.


             80.       The aforementioned acts and omissions of Defendant constitute retaliation against


    Plaintiff based on his opposition of the sexual harassment and hostile work environment to which


    he was subjected while employed by Defendant PARK APTS, and have deprived Plaintiff of the


    enjoyment of all benefits, privileges, terms and conditions of his employment in violation of the


    Florida Civil Rights Act, as amended.


             81.       Plaintiff requests relief as described in the Prayer for Relief Below.


                                  COUNT VI - BREACH OF CONTRACT
                                  (ACAINST THE PARK APARTMENTS)


             82.       Plaintiff restates the allegations contained hi Paragraphs 1 through 3 1 above as and


    for this paragraph as if fully set forth herein.


             83.       By performing as Maintenance Supervisor at The Park Apartments, Plaintiff


    conferred a benefit to Defendants, creating a duty on the part of Defendant PARK APTS to provide


    compensation, including wages and other benefits afforded to its employees.


             84.       Defendant PARK APTS has knowledge that Plaintiff provided a benefit to them as


    an employee under the job title Maintenance Supervisor, for which Plaintiff has not received full


    compensation and benefits as promised by Defendant PARK APTS.


             85.       Defendant PARK APTS has retained and/or withheld such benefits owed to


    Plaintiff as his COBRA insurance, constituting breach of contract with Plaintiff, resulting in


    damages and unjust enrichment; and, the circumstances are such that it would be inequitable and


    illegal for Defendant PARK APTS to retain the benefits of COBRA without paying fair value for


    it to Plaintiff.


             86.       Plaintiff requests relief as described in the Prayer for Relief Below.




                                                         20
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 21 of 31 PageID 24




                              COUNT VII - TORTIOUS INTERFERENCE
                                     (ACATNST KIM BROWNSTEIN)


             87.     Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above as and


    for this paragraph as if fully set forth herein.


             88.     Defendant    BROWNSTEIN,          acting   outside   the   course   and   scope   of her

    employment, without justification, and for improper, personal, and vindictive purposes, to wit, to


    punish and to humiliate the Plaintiff for having refused her sexually harassing behaviors towards


    the Plaintiff, and punish Plaintiff for his disclosures and participation in the investigation.

            89.      Defendant BROWNSTEIN was fully aware that Mr. Umanzor was the subject of


    the sexual harassment complaints disclosed to Defendant PARK APTS regarding her behavior.


            90.      As a result of said conduct and interference, Plaintiff was constructively terminated


    from his employment, and suffered damages, including inconvenience, humiliation, anxiety, and


    expense.



            91.      Plaintiff requests relief as described in the Prayer for Relief Below.


            COUNT VIII - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                     (AOATNST KIM BROWNSTEIN)


            92.      Plaintiff restates the allegations contained in Paragraphs 1 through 3 1 above as and


    for this paragraph as if fully set forth herein.


            93.      The foregoing actions by Defendant BROWNSTEIN sexually harassing Plaintiff,


    creation of a hostile work environment for Plaintiff, retaliating against Plaintiff for his engaging


    in protected acts, and breaching Plaintiffs employment contract were intentional, abusive, willful,


    done in bad faith, and/or done with gross negligence or recklessness. Moreover, these actions were


    of the type that Defendant BROWNSTEIN did foresee or should have reasonably foreseen would


    cause great emotional distress, anxiety, inconvenience, and expense, including attorneys' fees, on


    the part of Plaintiff.



                                                       21
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 22 of 31 PageID 25




            94.     As such, the actions of Defendant BROWNSTEIN constitute an independent tort.


            95.     As a proximate cause of Defendant BROWNSTEIN's actions, Plaintiff has in fact


    suffered great emotional distress, anxiety, inconvenience, and expenses, including attorneys' fees.


            96.     Defendant BROWNSTEIN is thus liable to Plaintiff for intentional infliction of


    emotional distress.


            97.     Plaintiff requests relief as described in the Prayer for Relief Below.   •


                  COUNT IX - NEGLIGENT INFLICTION OF EMOTION DISTRESS
                  (AGATNST THE PARK APARTMENTS AND KIM BROWNSTEIN)


            98.     Plaintiff restates the allegations contained hi Paragraphs 1 through 3 1 above as and


    for this paragraph as if fully set forth herein.


            99.        In the alternative, the actions of Defendant BROWNSTEIN were done in a


    negligent manner and Defendant BROWNSTEIN did foresee or reasonably should have foreseen


    that such actions would cause great emotional distress, anxiety, inconvenience, and expense,


    including attorneys' fees, on the part of Plaintiff, and such negligent actions did proximately cause


    Plaintiff to suffer great emotional distress, anxiety, inconvenience, and expenses, including


    attorneys' fees.


            1 00.   Defendants PARK APTS new and/or should have known of this conduct and failed


    to correct or remedy the situation. As such, Defendants PARK APTS did foresee or reasonably


    should have foreseen that such actions, if gone umnitigated, would cause great distress, anxiety,


    inconvenience, and expense, including attorneys' fees, on the part of Plaintiff, and such negligent


    actions or inactions on the part of PARK APTS, did proximately cause plaintiff to suffer great


    emotional distress, anxiety, inconvenience, and expenses, including attorneys' fees. Alternatively,


    Defendants PARK APTS are vicariously liable for the negligence of its employee, Defendant


    BROWNSTEIN.




                                                       22
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 23 of 31 PageID 26




            101.    As such, Defendants PARK APTS and BROWNSTEIN are liable to Plaintiff for


    negligent infliction of emotional distress, and the damages suffered by Plaintiff therefrom.


            102.    Plaintiff requests relief as described in the Prayer for Relief Below.


                                   COUNT X - PUTATIVE DAMAGES
                  (AGAINST THE PARK APARTMENTS AND TOM RROWNSTF.IN)


            103.    Plaintiff restates the allegations contained in Paragraphs 1 through 32 above as and


    for this paragraph as if hilly set forth herein.

            104.    The above-described actions of Defendants PARK APTS and BROWNSTEIN


    were intentional, willful, abusive, done with gross recklessness, done in bad faith, done without


    reasonable basis and/or with gross negligence or recklessness. As such, Defendants are liable to


    Plaintiff for punitive damages.


            105.    Plaintiff requests relief as described in the Prayer for Relief Below.


                                          PRAYER FOR RET,TEE


            WHEREFORE, Plaintiff SANTOS UMANZOR prays that, upon the trial of this matter


    to a jury, Plaintiff will be granted the following in an amount determined by the jury:

            (a)     An award of actual damages, including lost wages and benefits;


            (b)     Compensatory Damages, including lost compensation; mental anguish; loss of


                    dignity and reputation;      damage to   earner path;   inconvenience;    damage to

                    reputation; loss of enjoyment of life; and, pain and suffering damages;


           (c)      Putative damages;


           (d)      Attorney's fees and costs;


           (e)      Costs and Expenses; and,




                                                       23
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 24 of 31 PageID 27




           (f)     Such other relief as the court may deem equitable, and to which Plaintiff may be


                   properly entitled, including declaratory relief that his rights were violated by the


                   Defendant.


                                            .TITRV DEMAND


           Plaintiff SANTOS P. UMANZOR hereby demands a trial by jury pursuant to the Florida


    Rule of Civil Procedure 1.430(b) on all issues so triable.


    Dated this 9th day of June 2020.



                                                  Respectfully submitted,


                                                  THE COCHRAN FIRM - ORLANDO, LLC


                                                  /s/lVlicha.ei G Mann
                                                  Michael G. Mann, Esq.
                                                  Florida Bar No.: 1020249
                                                  118 East Jefferson Street, Suite 208
                                                  Orlando, Florida 32801
                                                  Office: (407) 271-8590
                                                  Fax: (407) 271-8059
                                                  MMann@CnchranFirm.com
                                                  Attorneyfor Plaintiff




                                                    24
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 25 of 31 PageID 28




                    EXHIBIT 1
                     Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 26 of 31 PageID 29
                                                                                                                                                       its
             6S0.Q Form 6 (11/09)
                                                  —       —
                                                                       H
                                                                                                                                             Charge Presented To:                  Agenoy(les) Charge No(s):
                                            Charge of Discrimination
                                This form Is affected by the Privacy Act of 1074. See enclosed Privacy Act
                                        Statement and other information before completing this form.
                                                                                                                                                                                       1 5F4O13-90O86
                                                                                                                                                     j.
                                                                                                                                                       ,T
                           1                                                                                                                                                                                   amTEEOC
                                                                       Cfty Of Orlando Office Of Human Relations
                                        nmwi)1"
                                                                                     "            state or localAgency, my.
v'- —~
                                                                                                                                                      Home Phono (Inct. Area Code)                       sssr
     '                  (ihdlcate Mr., Ms., Mrs.)
              Santos P. Umanzor                                                                                                                           (407) 272-1078
                                                                                                            City, State and ZIP Code




                                                                                                                                                                                       Phono No. (Include Area Code)
             w                          ^                                                                                                    "         No. Employee, Mambars



                                                                                                                            in >1'    i n,




                                                                                                       .        city, State and ZIP Code
              Streat Address-
             :.«0




                                                                                                                                                                                              "1 ina I .'mum


                                                                                                                                                                          inhere       Phone No. (include Area Coda}
              m

              Street Address                                                                                    (%, Sbndlipcodrjt} r~fr5^®^
                                                                                                                                                 Tampa
                                                                                                                                                                DATE(S) DISCRIMINATION TOOK PLACE
               DISCRIMINATION BASED ON (Check epproprmiwM.)
                                                                                                                                                                          Earliest                              latest

                                RACE                  COLOR                 SEX                   RELIGION                           NATIONAL.ORIGIN              09-614018                             05-04-2019
                                                                                                                                GENETIC INFORMATION
                                      RETALIATION
                                                       P«
                                                  OTHER^S
                                                                                         DISABILITY

                                                                                                                                                                          [        | CONTINUINGIACTIDN
                THE'PAOTCULARS AREl/fGdd^onaFp^sriflee^ amch emsheet{sj:
                     immO'N&L HARM.
                                                                                                                                                                                                                         ».   .
                                                                                                           t.




                     peeeixtber of 2015 as a tftamtenaace supervisor


                      It
                      Tho rospoiidetil gave m reason for Its actions.
                                                               y cxn        rgh


                                                                                                                 I* .
                               A*'
                                                                                                                                                                                                 m, as
                                                                                                                                                                      1 *

                                                                                           w
                                                        sut                                                                                               13.                                                             i.ll»IWMr.|irii1ffT




              f .l Whnt this.charge filed with both the EEOG end the State or tacat Agwcyjlf any, I'                                 NPTAlivV'Whenjiecassaiy fot Sii(6 and LocBl Agancy pequtrBaionts
                    will advise the agencies If I change my address or phone number and I will                          '
         •          .LGogperate fully wlili tham in the processing of my charge in accordance with their
               . procedures,                                            .                                                            I swear or afflrik tliat ! have read the above SBarba and that it is true to
                ' • { 'declare under penalty of perjury that the above is true aooj^rrect                                            fhe best of rny^^Kfse, frifeiiriatfon and bel/ef, X
                                                                                                                                     SiQI^tURE^xMPVAlNANT


                                                         I
                                                                                                                                                           3                                    .JMf

                                                                                                                                                                                        THIS DAT^ tAV£RN COtE
                                                              •—
                           Jui 03.L 2019                                                                                             (morth.ptwSiStf-- •           fig
                                                                            Ir/.'i

                                                                             ifffirw Patty Signature
                                     Data
                                                                                                                                             H
                                                                                                                                                                                    m".i'r:
                                                                                                                                                                    xV'                                           rT7
           Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 27 of 31 PageID 30

       E^gfonT»a(i1/pS?.

                                                                                                       Charge Presented To:                    Agency(fes) Charge No(s):
                                              EOF                  ISCRlMINATiON
                  This tom Is affected by the Privacy Act of 1074. See. enclosed Privacy Act
                              Stetbmerit and. other irifomiation before comploting this form,
                                                                                                           X       EEQC.
                                                                                                                                                                       and EEOC


         liliyfcldatioti forthe Mowing reasons;

              Ji SitrGe Septeiiibar of 20lSs m
                          .      i *                •   •.     ,o_        _ ..
                                                                                                             rr*

                                                                                                  4.




              2i Si                                                  'V                                                                         ? •
                                                »       't •


                    mmtmmc® supervisor.


              3, Qn'May 42019, 1 was                                                                                              ><

                 •to stop tbfeatenlng my .
                    food and oilier items.

                                                                                                                          A L                         .Li.


                    respondents sexual advances.




                                                             jut
                                                        ramp,aft®
•V^;




                                                                                                          'BiV-
                                                                                                NOT/               hgc,         fcrStohondLacztAQcnoyRwHiromonte


                                                                                                                                       Li'/m           II    'l II I I I. II 11   'I "ill II I JIIJ.II,
         prQte8ut9$.- ,
                                                                                                i #aaiW§?flhrj that I have read tha aho>e ch^ae and that It ls truato
                                                                                                the hast ofthyMadge. SifoiWfeflOT artM*
                                                                                                SiGMAIURE^f qOMPIAlNANT                               Kl

                                                                                                a-
                                                                                                                                TO                                       ^VSa/iCGU;
                                                                                                                                                                                                          Mdi
                  .m-                                          ~vm               rem
                                                                                                           7 f     9                                  mm              IW®                                 fait
                                                               \
Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 28 of 31 PageID 31




                     EXHIBIT 2
          Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 29 of 31 PageID 32


      SEOC Form 161 (11/16)                          U.S. Equal Employment Opportunity commission

                                                           Dismissal, and Notice of Rights                                                            IIUI III •




                                                                                                From:    Tampa Field Office
     m            Santos P. Umanzor
                  974 EiLago Terrace                                                                      S0 East Folk Street
                  Winter Springs, FL 32708                                                                Room 1000
                                                                                                          Tampa, FL 33602


           |*—nii

                                       On behelf ofpersori(s) aggrieved whose Identify is
                                       . CONFIDENTIAL (29 GFR M691. 7(a))
                                                                                                                                   Telephone No.
     ' EEOC Charge No.                                     gEOC Representative

                                                           My LinH Kingston,
       15F-201 9-00086                                     investigator                                                            (613)202*7937


                             Thp facts alleged in the. charge fail to state a claim under any of the statutes enforced by toe EEGG.

              ri             Your aiiegaiions.did noftovojva a'disabiiity.ss defined by the American's With Disabilities Act
              1      1       The Respondent employs less than the required number of employees or Is not otherwise covered by the .statutes,
i

              l~l.           Your, charge was hot timely filed, with EEQC; hr other words, you "waited, top long after the date(s) of -the
                         '   discrimination to file your charge.

i=            j Xl           The. EEOC issues theToljdwing determination: Based upon its investigation, the EEOC is .Unable to' bdhpiUde-
i:                           inforrnatlon obtained, establishes violations of the statutes. This does hot certify that the respondent Is In complianc& With


                             The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated tola-charge.


              I      I       Other (briefly state)                                                                                                         '


i                                                                    -.NOTICE OF SUIT RIGHTS
                                                               (Seethe additional Information Attached to this form.)


i

                                                         ISO
                                                                                                                        id'
      m (tKe time limit for filing, suit based on a claim under . state law may b£ different)

                                                                                                                              ii




                                                                                 On behalf of the. Commission




        E5nciptos($)
                                                                                                                                    mmm
                                                                           Evangeline Hawthorne,                                          mteMam
                                                                                      Director
       '6&-
                         PatAddeo                                                                Autumn P, George
                         President                                                               Director
                         feft Management inc.                                                    Galloway Johnson Tompkins Burr & Smith
                         250 Dayisyille Avenue, Suite 108                                        400 N. Ashley Drive, Suite 1000
                                                                                                 Tampa, FL 33602
                         M4STH2 Canada
                     ..    .   ... ......   ..
                                                 Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 30 of 31 PageID 33'
                                                        "

                                                                                                                                                                                        ' r:

                     'by                                          cTl-
KvW~V&f-t                                              { '



                                                            r                                                                                                                      U.S. POSTAGE PAID
 !^>   £.        <h                                                                                                                                                                FCM LG £!SW,
                                                                                                                                                                                   ORLANDO, PL
                                                                                                               .




                                                                                                                                              ajron;

                                                                                                                                                                                   32801
        M.   O   r        KC                     C--
                                                                                                                                        lis
                                                                                                                                       UN> r eosj&TcS
                                                                                                                                                                                   JUN 29, 20
                                                                                                                                                                                   AMOUNT
                                                                                                                                                                                                  •

                                                                                                                                       PGSf&LSSXVtCez




                                                                                                                                              1023
                                                                                                                                                                       32825        R23Q4M1 14440-29



                                                                                                                        i
                                                                                  il            I
                                                                                        i                fep                     fi

                                                                                                                                 H                              ••/•    ' "7   '
                                                                                     ill                                                                                                   '
                                                                                  il 0 £ il liE.1 0

                                                                                 7317 0770 0000 4730 0403                                                   i




                                                                         \
                                                                             a                        l_a Ppcr/l            4.
                                                                                            i



                                                                                                                                                                                   <P
                                                                                    }




                                                                                                                                                                          7>
                                                                                                                                                                         \


                                                                                                                                                        :




                                                                                                                                       •vo"7




                                                             AA                                                    A;,.-,             ^:,4;v
    Case 6:20-cv-01377-WWB-EJK Document 1-1 Filed 07/31/20 Page 31 of 31 PageID 34




                   TlfE       C-^CVtiLPrft    f\^.(Y\) OQ^J&^Oo
                   \\%>   O     (              cZjf^      %o-2~.

                   D(LmrlOs>, f\             37^°!




            1




                                                                          r\_




\                                                    j




                                                             \
